In a matrimonial action in which the parties were divorced by a judgment dated December 23, 1985, the plaintiff appeals from an order of the Supreme Court, Queens County (Capilli, J.), dated January 15, 1987, which, after a hearing, denied her motion to terminate the defendant’s visitation privileges with the parties’ children.
Ordered that the order is affirmed, with costs, for reasons stated in the memorandum decision by Justice Capilli.
We further note that the record indicates that the hearing court was specifically informed that Dr. Alan Levy, a child psychiatrist, was a witness who was testifying on behalf of the defendant, and that while Dr. Levy had examined the parties, their children, and extended family members pursuant to a court order, he was not an independent expert. Moreover, in *651its decision, the hearing court set forth cogent reasons for its reliance on Dr. Levy’s testimony. Accordingly, we find that the hearing court’s single reference to Dr. Levy as an "independent expert” in its decision was merely a misstatement, and does not warrant ordering a new hearing.
In addition, we find that any error committed by the hearing court in refusing to allow into evidence certain audio and video tape recordings of interviews with the children conducted by one of the plaintiff’s witnesses was harmless. Thompson, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.